Citation Nr: 1241144	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-28 493	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE


Entitlement to an evaluation in excess of 10 percent for chronic right ankle sprain.


ATTORNEY FOR THE BOARD


M. M. Celli, Associate Counsel









INTRODUCTION

The Veteran served on active duty from December 2001 to June 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

FINDING OF FACT

The Veteran's chronic right ankle sprain has been productive of pain; tenderness; and a decreased range of motion, without additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for chronic right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's July 2009 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the July 2009 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  This letter also informed him of the general requirements to obtain a higher rating and notified him of the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120. 
 
The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, pursuant to his claim, the Veteran underwent a VA examination in August 2009 in order to ascertain the severity of his service-connected chronic right ankle sprain.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner reviewed the Veteran's claims file, took into account the Veteran's statements, treatment records, and lay statements of record, and performed a thorough evaluation, all of which allowed for a fully-informed evaluation of the claimed disability.  Id.  The Board also notes that despite the adequacy of the August 2009 VA examination, the Veteran was also afforded a VA examination in May 2011 for additional findings.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Historically, the Veteran served on active duty from December 2001 to June 2004.  In July 2004, the Veteran submitted a claim of entitlement to service connection for chronic right ankle sprain.  In an October 2004 rating decision, the RO granted service connection for chronic right ankle sprain and assigned an evaluation of 10 percent, effective June 30, 2004.  In December 2008, the Veteran submitted a claim of entitlement to an evaluation in excess of 10 percent for his service-connected chronic right ankle sprain, which was denied in a January 2010 rating decision.  The Veteran perfected an appeal of that decision, and the claim was certified to the Board for appellate review.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2012).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's service-connected chronic right ankle sprain has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, which concerns limitation of ankle motion, a 10 percent disability evaluation is assigned when there is "moderate" limitation of ankle motion.  A 20 percent disability evaluation is warranted when such impairment is "marked."  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6 (2012).  The Rating Schedule provides guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2012).

In December 2008, the Veteran asserted his service-connected chronic right ankle sprain had worsened and warranted an increased disability rating.  Specifically, the Veteran claimed his ankle was swelling and now required him to wear a brace.

An August 2008 VA treatment record indicates the Veteran asserted he was having problems with standing and walking for long periods of time due to right ankle pain.  He complained of worsening symptoms in the inner aspect of the joint.  An August 2008 x-ray examination of the right ankle revealed no fractures or dislocations.  There were no radiopaque foreign bodies or soft tissue abnormalities, and the joint spaces were normal.  Ligamentous injury could not be excluded.  The impression was "unremarkable examination."  An August 2008 prosthetics request demonstrates an ankle brace stirrup was ordered for the Veteran's right ankle due to pain in the joint involving the ankle and foot.

A November 2008 VA treatment record demonstrates the Veteran was prescribed 500 milligrams of Naproxen two times per day for ankle pain.

In April 2009, the Veteran complained of constant, throbbing right ankle pain with an intensity level of seven out of 10.  The Veteran reported an onset of two days prior.  An April 2009 x-ray examination of the Veteran's right ankle demonstrated no evidence of fracture or subluxation.  The ankle mortise and subtalar joint were intact.  The impression was "no acute abnormalities identified."

In August 2009, the Veteran underwent VA examination in conjunction with his claim.  The Veteran complained of constant, lateral right ankle pain aggravated by prolonged standing, walking, and weather changes.  He reported persistent, mild swelling as well as a continual feeling of instability and stated that he had undergone a course of physical therapy for his right ankle with mild relief.  The Veteran reported that his chronic right ankle sprain affected his usual occupation in that he had difficulty walking, needed to take frequent breaks, and missed days of work.  With regard to daily activities, he had difficulty using the stairs.  The Veteran reported two flare-ups per month lasting approximately one hour, during which he had to stay off of his feet.  The Veteran also stated that he used an ankle brace.  On physical examination, right ankle dorsiflexion was zero to 20 degrees; plantar flexion was zero to 20 degrees; inversion was zero to 20 degrees; and eversion was zero to 10 degrees, all with end-of-range pain.  There was no decrement due to pain or fatigue following repetitive motion.  There was diffuse right ankle tenderness but no swelling, erythema, warmth to touch, or bony deformity of the ankle.  Stability and strength were normal.  

On his June 2010 VA Form 9, the Veteran asserted that his right ankle condition had worsened since the August 2009 VA examination.  He reported that due to the throbbing pain, he could not walk more than 40 feet without stopping to rest.  He stated that his ankle affected his ability to drive as it throbbed when he pressed the accelerator pedal and that he was dependent on his ankle brace at all times.  The Veteran contended that he could not stand for more than five minutes and that he had been falling a lot and causing damage to other parts of his body.  He asserted that the VA examiner thought he might have symptoms of arthritis in his right ankle.  He reported that when he sat down, his ankle would become numb and that he had difficulty climbing the stairs in his apartment.

A July 2010 VA treatment record demonstrates the Veteran reported throbbing pain in his right ankle that would come and go every hour.  An additional July 2010 VA treatment record indicates the Veteran had problems with his balance because his ankle would roll on him.  He reported it was worse without his ankle brace but that he was still able to perform some range of motion exercises.  A July 2010 VA prosthetics note demonstrates the Veteran was measured and fitted with a medium ankle gauntlet for his right ankle.

The Veteran underwent an additional VA examination in May 2011.  He reported pain, tenderness, giving way, stiffness, and weakness in his right ankle.  The Veteran denied deformity, instability or locking, lack of endurance, effusion, episodes of dislocation or subluxation, inflammation, swelling, heat, redness, and drainage.  No flare-ups were reported.  The VA examiner noted that the Veteran wore an ankle stay daily.  The Veteran denied any limitations in his ability to perform daily activities such as bathing and grooming and reported no effect on his ability to drive.  He stated it took him longer to perform chores because he had to stop and sit down frequently and was no longer able to jump or play any sports that required prolonged standing or walking.  The Veteran stated that as his occupation required a lot of walking and standing, he was forced to take frequent breaks and had previously been placed on light duty.  He also stated he had missed approximately 12 days of work in the past 12 months as the result of his right ankle pain; however, no physician-prescribed periods of incapacitation were reported.  The VA examiner noted the Veteran had a noticeable limp.  On physical examination, there was no evidence of erythema, warmth, edema, corns, calluses, bunions, ulcers, skin breakdown, or unusual shoe wear pattern.  On palpation, there was a subjective report of tenderness to the lateral malleolus with no obvious weakness or instability.  The Veteran's posture was guarded on standing, squatting, supination, pronation, and rising on the heels and toes.  There was no evidence of a fallen arch or malalignment. Dorsiflexion was zero to 20 degrees with pain; plantar flexion was zero to 45 degrees with pain; inversion was zero to 30 degrees with pain; and eversion was zero to 20 degrees with pain.  Repetitive motion was positive for pain.  There was no obvious fatigue, weakness, lack of endurance, or incoordination, and no objective indicators of pain, fatigue, weakness, lack of endurance, or incoordination.

A May 2012 VA treatment record indicates the Veteran reported weakness in his right ankle and resulting problems of tripping.  He complained of chronic, aching pain and reported "decreased flexion strength."

 As discussed above, the Veteran's service-connected chronic right ankle pain has been assigned a 10 percent evaluation under Diagnostic Code 5271 throughout the pendency of this appeal.  As such, in order for a rating in excess of 10 percent to be granted under Diagnostic Code 5271, the evidence of record must at least more closely approximate "marked" right ankle impairment.  38 C.F.R. §§ 4.7, 4.71a (2012).  In August 2009, right ankle dorsiflexion was zero to 20 degrees, plantar flexion was zero to 20 degrees, and there was no additional limitation due to pain or fatigue following repetitive motion.  In May 2011, right ankle dorsiflexion was zero to 20 degrees and plantar flexion was zero to 45 degrees.  The Board finds it significant that throughout the appeal period right ankle dorsiflexion was within normal range and, at its worst, plantar flexion was zero to 20 degrees.  Furthermore, the May 2011 VA examination demonstrates plantar flexion of the right ankle had actually increased to a normal range of motion since the August 2009 VA examination.  With regard to symptomatology, in August 2009 the Veteran reported persistent mild swelling as well as a continual feeling of instability; however, on physical examination, there was diffuse right ankle tenderness but no swelling, erythema, warmth to touch, or bony deformity of the ankle, and stability and strength were normal.  In May 2011, there was a subjective report of tenderness to the lateral malleolus on palpation but no obvious weakness or instability.  Additionally, there was no obvious fatigue, weakness, lack of endurance, or incoordination, and no objective indicators of pain, fatigue, weakness, lack of endurance, or incoordination.  Finally, the Veteran has not asserted that his chronic right ankle sprain has resulted in decreased range of motion.  Based on the above, the Board finds that the evidence of record does not demonstrate a disability picture that more closely approximates a markedly impaired right ankle.  See 38 C.F.R. 
§§ 4.7, 4.71a, Plate II.  As such, the Board finds that a rating in excess of 10 percent for the Veteran's service connected chronic right ankle sprain is not warranted.  

In making this determination, the Board has also considered whether there was any additional functional loss not contemplated in the 10 percent rating for the Veteran's chronic right ankle sprain.  See 38 C.F.R. §§ 4.40, 4.59 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  In August 2009, right ankle range of motion was dorsiflexion from zero to 20 degrees and plantar flexion was from zero to 20 degrees.  With repetitive motion, the examiner found no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran reported that his usual occupation as a housekeeping aide was affected by difficulty walking and the need to take frequent breaks.  In his daily activities, the Veteran had difficulty using stairs.  In May 2011, right ankle dorsiflexion was from zero to 20 degrees and plantar flexion was from zero to 45 degrees.  The effects on his job duties were determined to be the necessity to take frequent breaks and some light duty.  The Veteran denied any impact on his ability to care for himself and his ability to drive.  Although it took him longer to complete household chores and yard work, he was still able to do so, and the effects on recreational activities included no longer being able to jump or play sports that required prolonged standing or walking.  Even considering the above functional limitations, the Board finds the evidence does not support a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  In order to support a rating in excess of 10 percent, the additional limitation functional loss must at least more nearly approximate the criteria for a 20 percent evaluation, which the Boards finds has not been demonstrated here.  Id.; 38 C.F.R. § 4.7. 

In addition, the Board has considered whether the Veteran's chronic right ankle sprain warrants a higher disability rating under other diagnostic codes.  However, there is no medical evidence of record demonstrating ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2012).  Furthermore, x-ray examinations performed throughout the pendency of the appeal do not demonstrate evidence of arthritis or other abnormalities.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Also, there is no evidence of record that would warrant a rating in excess of that assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disability, the evidence shows no distinct periods during which this disability has varied to such an extent that a rating greater or less than the current evaluation would be warranted.  Cf. 38 C.F.R. § 3.344 (2012) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

The Board recognizes the Veteran's statements attesting to his constant pain and the effects of his pain on his daily life.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1371, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, these statements must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA examination reports, demonstrate consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  Additionally, the Veteran's statements are often contradicted by the medical evidence of record.  For example, in August 2009 the Veteran asserted that he experienced persistent, mild swelling and instability.  However, on physical examination there was no swelling and stability and strength were deemed normal.  In June 2010, the Veteran claimed that his right ankle pain affected his ability to drive.  However, in May 2011 the Veteran denied any effect on his ability to drive.  Additionally, the Veteran denied any instability, lack of endurance, and swelling.  Consequently, when considering the overall evidence of record, including the Veteran's statements and medical evidence, the Board finds that the Veteran's service-connected chronic right ankle sprain does not warrant an evaluation in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.

With respect to the Veteran's chronic right ankle sprain, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent rating inadequate.  The Veteran's service-connected chronic right ankle sprain is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see also 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran's chronic right ankle sprain was productive of pain; tenderness; and a decreased range of motion, without additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  A rating in excess of 10 percent is provided for certain manifestations of a chronic right ankle sprain, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, based on the evidence of record, the Board finds that the Veteran's disability pictures cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, consequently, the Board finds that the Veteran is not entitled to a referral for extraschedular ratings.  Thun, 22 Vet. App. at 115.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an evaluation in excess of that already assigned throughout the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for chronic right ankle sprain is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


